Clerke, J.
—Each day’s neglect to keep a list of the rates or prices of carrying in a conspicuous place in the ferry-house would, no doubt, strictly speaking, constitute in itself a complete cause of action; but, this does not hold when an action is instituted for violating the act in this respect, by neglect for a successive series of days. It has been always, and now more than ever" is allowed, that several causes of action do not always form the subject of several separate counts, but are sometimes thrown, for the sake of brevity and convenience, into one (Stephens' Pleadings, 268); and, pursuant to a form promulgated in England by rule of court (Hil. T., 2 Will., 4), claims even for goods sold, for work done, for money lent, for money paid, &e., are always condensed, when they are stated in the same action, into a single count. The reason for permitting this is incomparably stronger when the action is for a liability of the same nature, incurred every day for a period of three years.
This can produce no injustice, or even inconvenience, to the defendant; for, he may not only plead several pleas to several counts, but it is always permitted, under the modern modifications of the rules of pleading, that he may plead several pleas to distinct parts of the same count (Stephens' Pleadings, 269). So that, if the defendant has a right to set up the statute of limitations to a portion of these liabilities, he could not, even under our recent system, be prevented from pleading this defence as to such, and any other defence or defences as to the rest, or any portion of the rest.